Citation Nr: 1821720	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-45 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1983 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.  The Veteran testified before the undersigned at an April 2012 Travel Board hearing.  In September 2017, the Board remanded this issue for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded this case for a VA examination as a recent computerized tomography (CT) had noted degenerative disc disease of the lumbar spine so an opinion was needed regarding the etiology thereof, particularly since the service treatment records are unavailable and the Veteran indicated that he was treated for muscle spasms of the back during service.   

On remand, the Veteran was afforded a VA examination; however, the examiner indicated that the Veteran did not have degenerative joint disease or degenerative disc disease as he did not display objective evidence of such.  In addition, x-rays only showed enthesopathic changes of the spine.  The examiner did not comment on the prior CT findings.  Moreover, also obtained on remand, were VA clinical records including a July 1, 2016 neurological surgery consultation which indicated that the Veteran had disc narrowing, lipping, and bulging at multiple levels as shown on magnetic resonance imaging; was diagnosed with multilevel degenerative disc disease with myelopathy; and discectomy/fusion surgeries was deemed necessary.

The VA examination and opinion directly conflict with the VA clinical records and MRI report.  Given that the VA examiner did not find any current degenerative joint disease or degenerative disc disease, the Board finds that a new examination rather than a medical addendum is needed in this case.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature of his low back disability.  The examiner should review the record prior to examination including the records of the May 2016 CT report and July 2017 MRI report.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current back disability to include degenerative disc disease, degenerative joint disease, and any other current disability, had its clinical onset during service, if arthritis was manifest within one year of service, or if each diagnosis is related to any in-service disease, event, or injury.  The examiner should accept that the Veteran had muscle spasms of the back during service.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




Department of Veterans Affairs


